DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 01/15/2021 have been entered and fully considered.  Claims 1-5, 7-11, and 13-17 are pending.  Claims 6 and 12 are cancelled.  Claims 5, 7-11, and 13 are withdrawn.  Claims 1, 3-5, 7-11, and 13 are amended.

Election/Restrictions
Claim 1 is allowable. Claims 5, 7-11, and 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species 1-6, as set forth in the Office action mailed on 08/31/2020, is hereby withdrawn and claims 5, 7-11, and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5, 7-11, and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
JP 2000-195482 A (“Higuchi”) discloses an electrochemical cell comprising current collectors 3, 4 having continuous layer structures and a plurality of cathode subregions 2a separated by a gap 5 (Fig. 2).  However, Higuchi does not expressly disclose an anode layer having a continuous structure, wherein the plurality of cathode subregions include respective sidewalls separated by the gap, wherein the continuous structure of the anode layer covers the sidewalls, and wherein the gap separates a portion of the anode layer disposed between the sidewalls from the anode current collector.
US 9,166,230 B1 (“Lahiri”) discloses a battery comprising current collectors 40, 46 formed in a continuous layer structure; and a plurality of cathode subregions 42, having sidewalls separated by a gap and electrically connected through the current collector 40, wherein the sidewalls are covered with anodes 43; (Fig. 4; col. 4, line 42 – col. 5, line 22).  Lahiri does not expressly disclose an anode layer having a continuous structure, wherein the continuous structure of the anode layer covers the sidewalls, and wherein the gap separates a portion of the anode layer disposed between the sidewalls from the anode current collector.
US 2013/0084476 A1 (“Ellis-Monaghan”) discloses a battery comprising cathode current collectors 106, a plurality of cathode subregions 208 having sidewalls separated by a gap, an anode current collector 202 having a continuous layer structure, an anode electrode layer 204 having a continuous layer structure covering the sidewalls (Fig. 4).  However, the cathode current collector is not formed as a continuous layer structure and is instead formed to match the cathode subregions.
US 2015/0280271 A1 (“Weis”) discloses a battery wherein a cavity 216 is formed between sidewalls of cathode layer 304, and between current collector 310 and a portion of anode layer 308 disposed between the sidewalls (Fig. 3).
The prior art either alone or in combination does not fairly disclose or suggest the combination of features as specifically recited in claim 1 and claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727